Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Amendment
	Upon consideration of the amended Claims 11 and 21, all previous rejections to the claims under 35 U.S.C. 112(b) are hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 6, 8-9, and 11-23 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 23, the declaration under 37 CFR 1.132 filed 10/27/2021 is sufficient to overcome the rejection of the claims based upon 35 U.S.C. 103 in view of Aoki and Austaller. Accordingly, prior art fails to teach, alone or in combination, a back gauge for a back gauge positioning system of a bending machine, the back gauge comprising a switchable locking device configured in a first state to lock the stop finger in a working position wherein when the locking device is deactivated, the second spring element no longer acts counter to displacement of the stop finger. Claims 3-4, 6, 8-9, and 11-22 are allowed by virtue of their dependences upon Claims 1 and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725